Exhibit 10.47

EXECUTION COPY

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made as of November 3, 2011 (the
“Effective Date”), by and among YRC Worldwide Inc., a Delaware corporation (the
“Company”), Jamie G. Pierson (the “Executive”), and BOKF, N.A., as escrow agent
(the “Escrow Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings accorded to such terms under the Employment Agreement
referred to below.

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of November 3, 2011 (the “Employment Agreement”); and

WHEREAS, pursuant to the Employment Agreement, the Company shall deposit with
the Escrow Agent on the Effective Date an aggregate amount equal to $560,000
(the “Escrow Amount”) into escrow in order to provide a source of funds for
certain obligations of the Company pursuant to the Employment Agreement (and to
be the exclusive source of funds for certain obligations to the extent set forth
in the Employment Agreement);

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
promises hereinafter set forth, and intending to be legally bound, the parties
agree as follows:

1. Escrow Fund. The Company has deposited the Escrow Amount in immediately
available funds simultaneously with the execution of this Agreement with the
Escrow Agent pursuant to Section 4(e) of the Employment Agreement, which amount
will be available to provide the exclusive source of funds to the Executive for
certain obligations of the Company pursuant to the Employment Agreement. The
Escrow Agent hereby acknowledges receipt of the Escrow Amount and agrees to hold
the Escrow Amount, together with any and all interest, income and gains
(collectively, “Interest”) accrued thereon (collectively, the “Escrow Fund”), in
a separate and distinct account in the name of the Jamie G. Pierson Escrow (the
“Escrow Account”), subject to the terms and conditions of this Agreement. It is
acknowledged and agreed that upon transfer of the Escrow Amount, the Company
shall have no right, title or claim to or in the Escrow Amount, any Interest or
the Escrow Fund. The Escrow Agent shall not distribute or release the Escrow
Fund except in accordance with the express terms and conditions of this
Agreement.

2. Investment of Escrow Fund.

(a) Unless otherwise instructed in writing by the Executive (with a copy to the
Company), the funds held in the Escrow Account shall be invested in the
Short-Term Cash Investment Fund II or a successor or similar fund or account
offered by the Escrow Agent (“Fund”). Amounts on deposit in the Fund (as defined
below) are insured up to a total of $250,000 per depositor, per insured bank
(including principal and accrued interest) by the Federal Deposit Insurance
Corporation (the “FDIC”), subject to the applicable rules and regulations of the
FDIC. The parties hereto understand that deposits in the Fund are not secured.

(b) The parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to the investment of moneys held
in the Escrow Account.



--------------------------------------------------------------------------------

(c) Interest in the Fund shall be added to the Escrow Account as it accrues.

(d) The Escrow Agent shall make statements available to each of the parties
hereto on a monthly basis reflecting activity in the Escrow Account for the
preceding month (the “Monthly Statement”). No statement need be rendered for the
Escrow Account if no activity occurred for such month.

3. Payments from Escrow Fund. The Escrow Agent shall hold the Escrow Fund in
escrow in accordance with this Agreement and shall make payments from the Escrow
Fund only as follows:

(a) Initial Disbursement. On December 31, 2012 (the “Initial Disbursement Date”)
so long as the Employment Condition is satisfied, $268,000 shall be paid to the
Executive.

(b) Second Disbursement. On December 31, 2013 (the “Second Scheduled
Disbursement Date”) so long as the Employment Condition is satisfied, $209,000
shall be paid to the Executive.

(c) Final Scheduled Disbursement. On December 31, 2014 (the “Final Scheduled
Disbursement Date”) so long as the Employment Condition has been satisfied, all
amounts remaining in the Escrow Fund shall be paid to the Executive, including,
for the avoidance of doubt, any accumulated but unpaid Interest.

(d) Disbursement Upon Certain Company Insolvency Events. Within five
(5) Business Days following satisfaction of the Bankruptcy Condition, all
amounts remaining in the Escrow Fund shall be paid to the Executive, including,
for the avoidance of doubt, any accumulated but unpaid Interest.

(e) Disbursement Upon Certain Termination Events.

(i) So long as the Escrow Agent has not received any objection in writing from
the Company as of such date (a “Termination Event Objection”), on the fifth
Business Day following receipt of a written notice (substantially in the form
attached hereto as Exhibit E) from the Executive (or in the event of a Company
Termination Event due to the Executive’s death or Disability, the Company) (the
“Company Termination Event Notice”) that a Company Termination Event has
occurred, which shall be delivered to the Escrow Agent by the Executive (or in
the event of a Company Termination Event due to the Executive’s death or
Disability, the Company), no later than the fifth Business Day following the
Company Termination Event), all amounts maintained in the Escrow Account as of
such date shall be paid to the Executive (or his beneficiaries, applicable). In
the event that the Executive delivers the Company Termination Event Notice to
the Escrow Agent, the Executive shall provide a copy of the Company Termination
Event Notice to the Company substantially contemporaneous with delivery of such
notice to the Escrow Agent, but in no event later than the next Business Day
following the date such notice was delivered to the Escrow Agent.

 

2



--------------------------------------------------------------------------------

(ii) So long as the Escrow Agent has not received any Termination Event
Objection from the Company as of such date, on the fifth Business Day following
receipt of a written notice (substantially in the form attached hereto as
Exhibit F) from the Executive (the “Executive Termination Event Notice”) that an
Executive Termination Event has occurred, all amounts maintained in the Escrow
Account as of such date shall be paid to the Company. The Executive shall
provide a copy of the Company Termination Event Notice to the Company
substantially contemporaneous with delivery of such notice to the Escrow Agent,
but in no event later than the next Business Day following the date such notice
was delivered to the Escrow Agent.

(f) Process to Address Objections to Certain Payments. Notwithstanding anything
to the contrary contained herein, (i) to the extent that the Company issues a
Company Objection, Bankruptcy Objection or Termination Event Objection, as
applicable, in accordance with the terms herein, no payments pursuant to
Sections 3(a) through (e) shall be made until the earlier of the Escrow Agent’s
receipt of (x) Joint Instructions or (y) written copy of a Final Determination,
and (ii) immediately upon receipt of such Joint Instructions or written copy of
a Final Determination with respect to such matter, the Escrow Agent shall comply
with the instructions set forth therein.

4. Duties of Escrow Agent.

(a) The Escrow Agent shall not be under any duty to give the Escrow Fund held by
it hereunder any greater degree of care than it gives other similar escrow
property and shall not be required to invest any funds held hereunder except as
directed in this Agreement. Uninvested funds held hereunder shall not earn or
accrue interest.

(b) Escrow Agent is hereby authorized and directed by the undersigned to deliver
the Escrow Fund only in accordance with the provisions of Section 3 of this
Agreement.

(c) Escrow Agent shall make no disbursement, investment or other use of funds
until and unless it has collected funds. Escrow Agent shall not be liable for
collection items until the proceeds of the same in actual cash have been
received or the Federal Reserve has given Escrow Agent credit for the funds.

(d) The Company agrees to indemnify and hold Escrow Agent, its affiliates and
their officers, employees, successors, permitted assigns and agents (each an
“Indemnified Party”) harmless from all losses, costs, claims, demands,
out-of-pocket expenses, damages, penalties and reasonable attorney’s fees of one
counsel for all Indemnified Parties (and, to the extent an actual conflict
exists, one additional conflicts counsel) suffered or incurred by any
Indemnified Party or Escrow Agent as a result of anything which it may do or
refrain from doing in connection with this Agreement or any litigation or cause
of action arising from or in conjunction with this Agreement or involving the
subject matter hereof or Escrow Funds or monies deposited hereunder or for any
interest upon any such monies, including, without limitation, arising out of the
negligence of Escrow Agent; provided that the foregoing indemnification shall
not extend to the gross negligence, bad faith or willful misconduct of Escrow
Agent or any Indemnified Party. This indemnity shall include, but not be limited
to, all actual reasonable costs (in the case of legal fees and expenses, limited
to the reasonable fees and out-of-pocket expenses of one counsel) incurred in
conjunction with any interpleader which the Escrow Agent may enter into
regarding this Escrow Agreement.

 

3



--------------------------------------------------------------------------------

(e) The Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The Escrow Agent may act in reliance upon any instrument or
signature believed by it in good faith to be genuine and may assume that the
person purporting to give receipt or advice or make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so. The Escrow Agent may conclusively presume that an Authorized Officer of the
Company has full power and authority to instruct the Escrow Agent on behalf of
that party unless written notice to the contrary is delivered to the Escrow
Agent.

(f) The Escrow Agent may act pursuant to the advice of counsel with respect to
any matter relating to this Agreement and shall not be liable for any action
taken or omitted by it in good faith in accordance with such advice. If the
Escrow Agent becomes involved in litigation on account of this Agreement, it
shall have the right to retain one outside legal counsel and the Company agrees
to reimburse the Escrow Agent promptly following written demand for its
reasonable out-of-pocket expenses (in the case of legal fees and expenses,
limited to the reasonable fees and charges of one outside counsel) in connection
with such litigation.

(g) Except as otherwise stated herein, the Escrow Agent does not have any
interest in the Escrow Fund deposited hereunder but is serving as escrow holder
only and having only possession thereof. Any payments from the Escrow Fund shall
be subject to withholding regulations then in force with respect to United
States taxes. The Company and the Executive will provide Escrow Agent with
appropriate Internal Revenue Service Forms W-9 for tax identification number
certification, or non-resident alien certifications.

(h) The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectibility of any security or other document or
instrument held by or delivered to it.

(i) The Escrow Agent represents and warrants to each other party hereto that as
of the date hereof, the Escrow Agent has no other relationship with the Company
(including, without limitation, as a result of any depository accounts,
securities accounts or cash management of the Company or its subsidiaries
maintained with the Escrow Agent (or its affiliates) or indebtedness owed by the
Company or its subsidiaries to the Escrow Agent (or its affiliates)).

(j) The Escrow Agent shall not be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.

(k) The Escrow Agent (and any successor Escrow Agent) may at any time resign as
such by delivering the Escrow Fund to any successor Escrow Agent jointly
designated by the other parties hereto in writing, or the Escrow Agent shall
have the right to institute a bill

 

4



--------------------------------------------------------------------------------

of interpleader in any court of competent jurisdiction to determine the rights
of the parties, whereupon the Escrow Agent shall be discharged of and from any
and all further obligations arising in connection with this Agreement. The
resignation of the Escrow Agent will take effect on the earlier of (i) the
appointment of a successor (including a court of competent jurisdiction) or
(ii) the day which is thirty (30) days after the date of delivery of its written
notice of resignation to the other parties hereto. If at that time the Escrow
Agent has not received a designation of a successor Escrow Agent, the Escrow
Agent’s sole responsibility after that time shall be to retain and safeguard the
Escrow Fund until receipt of a designation of successor Escrow Agent or Joint
Instructions or Final Determination.

(l) In the event of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Fund or in
the event that the Escrow Agent is in doubt as to what action it should take
hereunder, the Escrow Agent shall be entitled to retain the Escrow Fund until
the Escrow Agent shall have received (i) a Final Determination directing
delivery of the Escrow Fund or (ii) Joint Instructions directing delivery of the
Escrow Fund, in which event the Escrow Agent shall disburse the Escrow Fund in
accordance with such Final Determination or Joint Instructions. The Escrow Agent
shall not be or become liable in any way or to any person for its failure or
refusal to act prior to receipt of a Final Determination or Joint Instructions
to the extent there is a disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Fund or in
the event that the Escrow Agent is in doubt as to what action it should take
hereunder. The Escrow Agent shall act on such Final Determination or Joint
Instructions without further question.

(m) The Company shall pay the Escrow Agent compensation for the services to be
rendered by the Escrow Agent hereunder as set forth on Exhibit A attached hereto
and agrees to reimburse the Escrow Agent for all reasonable expenses,
disbursements and advances incurred or made by the Escrow Agent in performance
of its duties hereunder (in the case of legal fees and expenses, limited to the
reasonable fees, expenses and disbursements of one outside counsel). The Escrow
Agent shall not be entitled to set off and deduct any unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights from amounts on
deposit in the Escrow Account.

(n) In the event that any escrow property shall be attached, garnished, or
levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the property deposited under this
Agreement, or any part thereof, the Escrow Agent is hereby expressly authorized,
in its sole discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and in the event that the
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the parties hereto or to any other person, firm or
corporation, by reason of such compliance notwithstanding whether such writ,
order or decree is subsequently reversed, modified annulled, set aside or
vacated.

(o) Any corporation or association into which the Escrow Agent may be converted
or merged, or with which it may be consolidated, or to which it may sell or
transfer its corporate trust business and assets as a whole or in part, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which it is a party,

 

5



--------------------------------------------------------------------------------

shall be and become the successor Escrow Agent hereunder and vested with all of
the title to the whole property or trust estate and all of the trusts, powers,
immunities, privileges, protections and all other matters as was its
predecessor, without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

5. Limited Responsibility. This Agreement expressly sets forth all the duties of
the Escrow Agent with respect to any and all matters pertinent hereto. No
implied duties or obligations shall be read into this Agreement against the
Escrow Agent. The Escrow Agent shall not be bound by the provisions of any
agreement among the other parties hereto except this Agreement. The Company and
the Executive agree that the Escrow Agent does not assume any responsibility for
the failure of the Company and the Executive to perform in accordance with the
Employment Agreement or this Agreement. IN NO EVENT SHALL THE ESCROW AGENT BE
LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (i) DAMAGES, LOSSES OR EXPENSES ARISING
OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES
WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OR (ii) SPECIAL, INDIRECT OR
CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE ACTION.

6. Income. The parties hereto hereby acknowledge that, for federal and state
income tax purposes, any interest, earnings and other income earned on, or
derived from, and any deductions attributable to fees and costs of, the Escrow
Fund (the “Income”) shall be income and deductions of the Executive. The Escrow
Agent shall be under no obligation to invest any monies held hereunder until it
has received a Form W-9 from the Executive, regardless of whether the Executive
is exempt from reporting or withholding requirements under the Internal Revenue
Code of 1986, as amended. The Executive agrees to provide the Escrow Agent with
an executed Form W-9 on the date hereof. The Escrow Agent shall be responsible
for reporting any Income earned to the Internal Revenue Service. Any tax returns
required to be prepared and filed with respect to Income earned will be prepared
and filed by the Executive, and the Escrow Agent shall have no responsibility
for the preparation and/or filing of any tax return with respect to any such
Income. Any taxes payable on Income earned from the investment of any sums held
hereunder shall be paid by the Executive whether or not the income was
distributed by the Escrow Agent during any particular year and to the extent
required under provisions of the Code. Notwithstanding anything to the contrary
contained herein, within ten (10) days after the end of each calendar quarter,
the Escrow Agent shall distribute, and the Executive shall be entitled to
receive, a distribution from the Escrow Fund equal to all of the Income with
respect to that period. The Escrow Agent shall have no obligation to pay any
taxes or estimated taxes.

7. Notices. Any notices, demands or other communication required to be sent or
given hereunder by any of the parties shall in every case be in writing and
shall be deemed properly served if (a) delivered personally to the recipient;
(b) sent to the recipient by reputable express courier service (charges paid);
(c) mailed to the recipient by registered or certified mail, return receipt
requested and postage paid; or (d) sent by electronic mail to the recipient
evidenced by a return receipt. Date of service of such notice shall be (x) the
date such notice is

 

6



--------------------------------------------------------------------------------

personally delivered or sent by electronic mail, (y) three (3) days after the
date of mailing if sent by certified or registered mail, or (z) one (1) day
after date of delivery to the overnight courier if sent by overnight courier.
Such notices, demands and other communications shall be sent to the addresses
indicated below or such other address or to the attention of such other person
as the recipient has indicated by prior written notice to the sending party in
accordance with this Section 7:

Notices to the Executive:

Jamie G. Pierson

6158 Prospect

Dallas, Texas 75214

Facsimile: (913) 696-6116

Telephone No.: (214) 763-7535

with copies (which shall not constitute notice) to:

John B. Brown

Ogletree, Deakins, Nash, Smoak, & Stewart, P.C.

8117 Preston Road, Suite 500

Dallas, Texas 75225

Facsimile: (214) 987-3927

Telephone No.: (214) 624-1153

Notices to the Company:

YRC Worldwide Inc.

10990 Roe Avenue

Overland Park, Kansas 66211

Attention of General Counsel

Facsimile: (913) 696-6116

Telephone No.: (913) 696-6100

with a copy to the following:

(which shall not constitute notice to the Company)

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attn: Ross Kwasteniet

Facsimile: (312) 862-2200

Telephone No.: (312) 862-2000

Email: ross.kwasteniet@kirkland.com

 

7



--------------------------------------------------------------------------------

Notices to the Escrow Agent:

BOKF, N.A. dba Bank of Texas

Corporate Trust Department

5956 Sherry Lane, 7th Floor

Dallas, Texas 75225

Attention:     Kathy A. McQuiston

Facsimile:     (972) 277-0240

Telephone No.: (214) 932-3061

Email: kmcquiston@bankoftexas.com

Any party may unilaterally designate a different address by giving notice of
each such change in the manner specified above to each other party.
Notwithstanding the foregoing, no notice to the Escrow Agent shall be deemed
given to or received by the Escrow Agent unless actually delivered under this
Escrow Agreement in accordance with the terms of this Section 7.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will be deemed to constitute one and the same agreement. This
Agreement may be executed and delivered by facsimile or other electronic
transmission.

9. Severability. The parties agree that (a) the provisions of this Agreement
shall be severable in the event that for any reason whatsoever the provisions
hereof were invalid, void or otherwise unenforceable, (b) such invalid, void or
otherwise unenforceable provisions shall be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable and (c) the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.

10. Section Headings. The headings of sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation.

11. Definitions. The following terms as used herein shall have the meaning set
forth below:

(a) “Authorized Officer” mean each person identified on Exhibit B attached
hereto (as amended from time to time by the Company with the consent of the
Executive); provided, that in no event shall the Executive constitute an
Authorized Officer.

(b) “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas are authorized or required by law to
remain closed.

(c) “Bankruptcy Condition”: means satisfaction of the following: (i) the Company
or any of its subsidiaries voluntarily commence any proceeding or file seeking
bankruptcy, administration, moratorium, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency or administrative receivership
law now or hereafter in effect (or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding, under any federal, state or foreign
bankruptcy, insolvency or administrative receivership law now or hereafter in

 

8



--------------------------------------------------------------------------------

effect, is commenced in respect of the Company or any of its subsidiaries), (the
“Bankruptcy Filing”); (ii) the Executive has (x) certified in writing to the
Escrow Agent that the condition described in clause (i) above has been
satisfied, substantially in the form attached hereto as Exhibit C and
(y) provided a copy of such written certification to the Company, in each case
on or prior to the fifth Business Day following any such Bankruptcy Filing; and
(iii) the Company has not objected to satisfaction of the condition described in
clause (i) above to each of the Escrow Agent and the Executive on or prior to
the tenth Business Day following any such Bankruptcy Filing (“Bankruptcy
Objection”).

(d) “Company Termination Event” means the date upon which the employment of the
Executive is terminated pursuant to Section 6(a), Section 6(b), Section 6(d) or
Section 6(e)(ii) of the Employment Agreement.

(e) “Employment Condition” means satisfaction of the following: (i) the
Executive remains continuously employed by the Company or any of its
subsidiaries until December thirtieth of the calendar year in which the
applicable payment is being made pursuant to Sections 3(a) through (c) hereof;
(ii) the Executive has (x) delivered written release instructions to the Escrow
Agent to release the Escrow Amount pursuant to Sections 3(a), 3(b) or 3(c), as
applicable, substantially in the form attached hereto as Exhibit D, and
(y) provided a copy of such written release instructions to the Company, in each
case at least three (3) Business Days prior to the last payroll date of such
calendar year in which the applicable payment is being made pursuant to Sections
3(a) through (c) hereof; and (iii) the Company has not objected to satisfaction
of the condition described in clause (i) above to each of the Escrow Agent and
the Executive prior to the last Business Day of the calendar year (or in the
case of the 2012 calendar year, the thirtieth day of December) in which the
applicable payment is being made pursuant to Sections 3(a) through (c) hereof
(any such objection, a “Company Objection”).

(f) “Executive Termination Event” means the date upon which the employment of
the Executive is terminated pursuant to Section 6 (other than Section 6(a),
Section 6(b), Section 6(d) or Section 6(e)(ii)) of the Employment Agreement.

(g) “Final Determination” means the determination of a court of competent
jurisdiction.

(h) “Joint Instructions” means written instructions executed by each of the
Executive and an Authorized Officer of the Company.

12. Business Days. If any date on which the Escrow Agent is required to make an
investment or a delivery pursuant to the provisions hereof is not a Business
Day, then the Escrow Agent shall make such investment or delivery on the next
succeeding Business Day.

13. No Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.

 

9



--------------------------------------------------------------------------------

14. Exclusive Agreement and Modification. This Agreement supersedes all prior
agreements among the parties hereto (other than the documents referred to in
this Agreement) with respect to its subject matter and constitutes (along with
the documents referred to in this Agreement) a complete and exclusive statement
of the terms of the agreement between the parties hereto with respect to its
subject matter. This Agreement may not be amended except by a written agreement
executed by the Company, the Executive and the Escrow Agent.

15. Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied.

16. Parties in Interest. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns. The foregoing notwithstanding,
no such assignment shall be binding on the Escrow Agent until written notice of
the same shall be provided to the Escrow Agent.

17. Execution by the Escrow Agent. The execution and delivery of this Agreement
by the Escrow Agent shall constitute a receipt for the Escrow Fund. The
foregoing notwithstanding, no assignment of the interests of any of the parties
hereunder shall be binding on the Escrow Agent unless and until notice of such
assignment shall be filed with and acknowledged by the Escrow Agent.

18. Termination. This Agreement shall terminate when the entire Escrow Fund has
been distributed in accordance with Section 3 of this Agreement. Notwithstanding
anything to the contrary, Section 4 and Section 5 shall survive any termination
of this Agreement or the resignation or removal of the Escrow Agent.

19. Force Majeure. Escrow Agent shall not be liable to the undersigned for any
loss or damage arising out of any acts of God, strikes, equipment or
transmission failure, war, terrorism, or any other act or circumstance beyond
the reasonable control of Escrow Agent.

* * * * *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the date first written above.

 

YRC WORLDWIDE INC. By:     Name:    Title:  

 

THE EXECUTIVE By:     Name:    Jamie G. Pierson

 

BOKF, N.A. By:     Name:    Title:  

Escrow Agreement Signature Page



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF ESCROW AGENT FEES

Annual Charge:             $3,000

Any reasonable out-of-pocket expenses (in the case of legal fees and expenses,
limited to the reasonable fees and out-of-pocket expenses of one outside legal
counsel), are additional and are not included in the above schedule.

The fee is payable annually in advance commencing on November 3, 2011; provided,
that the fee shall be waived for the period commencing November 3, 2014 to an
including December 31, 2014.



--------------------------------------------------------------------------------

Exhibit B

SCHEDULE OF AUTHORIZED OFFICERS

 

Authorized Officer

  

Signature

James L. Welch

Chief Executive Officer

  

Jeff P. Bennett

Vice President—Legal and Interim

General Counsel

  



--------------------------------------------------------------------------------

Exhibit C

BOKF, N.A. dba Bank of Texas

Corporate Trust Department

5956 Sherry Lane, 7th Floor

Dallas, Texas 75225

Attention: Kathy A. McQuiston

Facsimile: (972) 277-0240

Telephone No.: (214) 932-3061

Re: Certification Pursuant to the “Bankruptcy Condition” Set Forth in the Escrow
Agreement (as defined below)

            , 20[    ]

Dear             :

Reference is made to the definition of “Bankruptcy Condition” set forth in that
certain Escrow Agreement, dated as of November 3, 2011 (as amended, modified or
supplemented from time to time, the “Escrow Agreement”), by and among YRC
Worldwide Inc. (the “Company”), the undersigned (the “Executive”) and BOKF,
N.A., in its capacity as escrow agent (the “Escrow Agent” or “you”). Capitalized
terms used herein but not defined herein shall have the meanings assigned to
such terms in the Escrow Agreement.

The Executive hereby certifies to the Escrow Agent that [the Company and
            commenced proceedings or filed seeking bankruptcy, administration,
moratorium, reorganization or other relief under a federal, state or foreign
bankruptcy, insolvency or administrative receivership law] [a bankruptcy,
reorganization, debt arrangement, or other case or proceeding, under any
federal, state or foreign bankruptcy, insolvency or administrative receivership
law, was commenced in respect of the Company and             ], on             .
Upon satisfaction of the Bankruptcy Condition, you are hereby directed to wire
transfer all amounts remaining in the Escrow Fund to Jamie G. Pierson pursuant
to the wire instructions set forth in Annex I hereto.

 

Regards,

 

THE EXECUTIVE

By:     Name:    Jamie G. Pierson

cc: General Counsel, YRC Worldwide Inc. (913) 696-6116



--------------------------------------------------------------------------------

ANNEX I

Wire Transfer Instructions

[TO BE COMPLETED]



--------------------------------------------------------------------------------

Exhibit D

BOKF, N.A. dba Bank of Texas

Corporate Trust Department

5956 Sherry Lane, 7th Floor

Dallas, Texas 75225

Attention: Kathy A. McQuiston

Facsimile: (972) 277-0240

Telephone No.: (214) 932-3061

Re: Instruction to Release Pursuant to the “Employment Condition” Set Forth in
the Escrow Agreement (as defined below)

            , 20[    ]

Dear             :

Reference is made to the definition of “Employment Condition” set forth in that
certain Escrow Agreement, dated as of November 3, 2011 (as amended, modified or
supplemented from time to time, the “Escrow Agreement”), by and among YRC
Worldwide Inc. (the “Company”), the undersigned (the “Executive”) and BOKF,
N.A., in its capacity as escrow agent (the “Escrow Agent” or “you”). Capitalized
terms used herein but not defined herein shall have the meanings assigned to
such terms in the Escrow Agreement.

The Executive is hereby (i) instructing you to release [$268,000][$209,000][all
amounts remaining in the Escrow Fund] pursuant to Section [3(a)][3(b)][3(c)] and
(ii) directing you to wire transfer such amount on December 31, 20            to
Jamie G. Pierson pursuant to the wire instructions set forth in Annex I hereto.

 

Regards,

 

THE EXECUTIVE

By:     Name:    Jamie G. Pierson

cc: General Counsel, YRC Worldwide Inc. (913) 696-6116



--------------------------------------------------------------------------------

ANNEX I

Wire Transfer Instructions

[TO BE COMPLETED]



--------------------------------------------------------------------------------

Exhibit E

BOKF, N.A. dba Bank of Texas

Corporate Trust Department

5956 Sherry Lane, 7th Floor

Dallas, Texas 75225

Attention: Kathy A. McQuiston

Facsimile: (972) 277-0240

Telephone No.: (214) 932-3061

Re: Written Notice of a Company Termination Event

            , 20[        ]

Dear                     :

Reference is made to Section 3(e)(i) of that certain Escrow Agreement, dated as
of November     , 2011 (as amended, modified or supplemented from time to time,
the “Escrow Agreement”), by and among YRC Worldwide Inc. (the “Company”), the
undersigned (the “Executive”) and BOKF, N.A., in its capacity as escrow agent
(the “Escrow Agent” or “you”). Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Escrow Agreement.

The Executive is hereby (i) providing notice to you that a Company Termination
Event has occurred and (ii) directing you to wire transfer all amounts
maintained in the Escrow Account on             , 20    1(the “Payment Date”) to
Jamie G. Pierson pursuant to the wire instructions set forth in Annex I hereto
to the extent you have not received any objection in writing from the Company as
of the Payment Date.

 

Regards,

 

THE EXECUTIVE

By:     Name:   Jamie G. Pierson

cc: General Counsel, YRC Worldwide Inc. (913) 696-6116

 

1 

Fifth Business Day following the date of this notice (assuming same day receipt
by Escrow Agent)



--------------------------------------------------------------------------------

ANNEX I

Wire Transfer Instructions

[TO BE COMPLETED]



--------------------------------------------------------------------------------

Exhibit F

BOKF, N.A. dba Bank of Texas

Corporate Trust Department

5956 Sherry Lane, 7th Floor

Dallas, Texas 75225

Attention: Kathy A. McQuiston

Facsimile: (972) 277-0240

Telephone No.: (214) 932-3061

Re: Written Notice of an Executive Termination Event

             , 20[        ]

Dear             :

Reference is made to Section 3(e)(i) of that certain Escrow Agreement, dated as
of             , 2011 (as amended, modified or supplemented from time to time,
the “Escrow Agreement”), by and among YRC Worldwide Inc. (the “Company”), the
undersigned (the “Executive”) and BOKF, N.A., in its capacity as escrow agent
(the “Escrow Agent” or “you”). Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Escrow Agreement.

The Executive is hereby (i) providing notice to you that an Executive
Termination Event has occurred and (ii) directing you to wire transfer all
amounts maintained in the Escrow Account on                     , 20    2(the
“Payment Date”) to the Company pursuant to the wire instructions set forth in
Annex I hereto to the extent you have not received any objection in writing from
the Company as of the Payment Date.

 

Regards,

 

THE EXECUTIVE

By:     Name:   Jamie G. Pierson

cc: General Counsel, YRC Worldwide Inc. (913) 696-6116

 

2 

Fifth Business Day following the date of this notice (assuming same day receipt
by Escrow Agent)



--------------------------------------------------------------------------------

ANNEX I

Wire Transfer Instructions

[TO BE COMPLETED]